Case 1:20-cv-12177-LTS Document 1 Filed 12/07/20 Page 1 of 8

 

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241 FIL ED
SAO UPPICE
UNITED STATES DISTRICT COURT
for the 2020 DEC el PH 2:30
DISTRICT OF MASSACHUSET) 5
U.S. DISTRICT COURT
) DISTRICT OF MASS
)
Julio PizZin\ )
: Petitioner — 7 - )
e Case No.
State of Massachuseits and — (Supplied by Clerk of Court)
)
Lawrence | District Court)

Respondent —
(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
Personal Information

L; (a) Your full name: Julio Pi2zZini _

(b) Other names you have used:

2, Place of confinement:
(a) Name of institution: ot i< u mber \ an dd
(b) Address: = P.Q, Box \o00, Cumberland, Md. 21501-1000
(c) Your identification number: \S4 66-049. a ;
3. Are you currently being held on orders by:
Federal authorities 1 State authorities O Other - explain:
4. Are you currently: OO nn -
OA pretrial detainee (waiting for trial on criminal charges)
Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you: ‘J, S, i i ay cicy Cout rt, pb istric
of New Wameshire, 55 eaeaae St, Concord, NW 03301- 3494)
(b) Docket number of criminal case: | B+-CR- ‘0 DO ‘S a= 2B) L* Ic oe
(c) Date of sentencing: une 4, 2014 Be
OBeing held on an immigration charge
(Other (explain): a a oe -
Decision or Action You Are Challenging
3. What are you challenging in this petition:

(How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Page 2 of 9
Case 1:20-cv-12177-LTS Document1 Filed 12/07/20 Page 2 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C, § 2241

[Pretrial detention
Immigration detention

WM Detainer

OThe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

Disciplinary proceedings

Other (explain): \, A . D. v1 olat \ on

6. Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: | @wfrence Dist ct Cour t, Fe Aton |
Judicial Center, 2 Appleton Street, Lawrence, MA O1B4HO
(b) Docket number, case number, or opinion number: [BIBCROO a4 T and }B18C¢ R000 254
(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

Failuce to honer the lnterstate Agreement on Detamners Act
by disinissi ng _duistaading charg es

 

 

 

(d) Date of the decision or action: ONDol hg

Your Earlier Challenges of the Decision or Action

‘ls First appeal

Did you appeal the decision, file a grievance, or seek an administrative remedy?
JlyYes ONo
(a) If“Yes,” provide:
(1) Name of the authority, agency, or court: Nea ssa chusetts Su preme Cour +

 

(2) Date of filing: wit mail to ClerK June 2020
(3) Docket number, case number, or opinion number: /
(4) Result:

(5) Date ofresult:

 

(6) Issues raised:

(b) If you answered “No,” explain why you did not appeal: . L.

 

 

 

 

Second appeal

After the first appeal, did you file a second appeal to a higher authority, agency, or court?
Yes JNo

Page 3 of 9
Case 1:20-cv-12177-LTS Document1 Filed 12/07/20 Page 3 of 8

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

(2) Date of filing:
(3) Docket number, case number, or opinion number: |
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal: ON one Rv ail able /
9. Third appeal

After the second appeal, did you file a third appeal to a higher authority, agency, or court?

Yes SANo

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

(2) Date of filing:
(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

10. Motion under 28 U.S.C. § 2255.

In this petition, are you challenging the validity of your conviction or sentence as imposed?

Yes {No

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C, § 2255 that challenged this conviction or sentence?
Yes No

Page 4 of 9
Case 1:20-cv-12177-LTS Document 1

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Filed 12/07/20

Page 4 of 8

 

11.

(b)

(c)

Appeals of immigration proceedings

If“Yes,” provide:
(1) Name of court: a

(2) Case number:

(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or

sentence?

Yes

If*Yes,” provide:
(1) Name of court:

No

(2) Case number:

(3) Date of filing:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your

conviction or sentence:

Does this case concern immigration proceedings?

Yes

(a)
(b)
(c)

JANo
If “Yes,” provide:

Date you were taken into immigration custody:

Date of the removal or reinstatement order:

Did you file an appeal with the Board of Immigration Appeals?

Yes No

Page 5 of 9
Case 1:20-cv-12177-LTS Document1 Filed 12/07/20 Page 5 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:

(4) Date of result:
(5) Issues raised:

 

(d) Did you appeal the decision to the United States Court of Appeals? ;
1 Yes No
If “Yes,” provide:
(1) Name of court:
(2) Date of filing:
(3) Case number:
(4) Result:
(5) Date of result:
(6) Issues raised:

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?
Yes NN No
If “Yes,” provide:
(a) Kind of petition, motion, or application:
(b) Name of the authority, agency, or court:

(c) Date of filing:
(d) Docket number, case number, or opinion number:
(e) Result:

(f) Date of result:
(g) Issues raised:

 

 

Page 6 of 9
Case 1:20-cv-12177-LTS Document1 Filed 12/07/20 Page 6 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUNDONE: Jhe Lawrence District Couct failed to dismiss the
Complayot aaqzinst me undec Acticle Tr (d) of ihe \nterstate _
Agreement on Yetainers Act which violates federal law (ihe JADA)

3s well as my fights to due process, @ speedy trial, and equal proection,

(a) Supporting facts (Be brief Do not cite cases or law.):

On \O-5~ 2019, | made a fequest for Final disposition

—of all untried Complaints to the Lawrence District Court, |
Trial was not+ had on iwo outstanding Complaints and over
_|80 days have passed. Those twe complaints ace on said Court's

docket under docket Numbers |BIBCR0O3197 and 1BISCRODOZSY ~

(b) Did you present Ground One in all appeals that were available to you?
yes CINo

 

 

 

 

 

 

to a Speedy frial_ under tre Sixth Amendment,

GROUNDTWO: [he State of Massachusetts Violated my cighs

(a) Supporting facts (Be brief Do not cite _— or ei :
\_was indicted im two cases (docket sheets attached) in dhe
Lawrence District Court of 1/24/2018 Bnd G/IS/ 2ols respectively
however, Ihe State of Massachusetts failed to prosecute these
Cases and wel\ over two years have passed. The district
“Attorney was notified of my incacceradion and my fequest for a speedy 4riel
(b) Did you’present Ground Two in all appéals that were available to you? during the Year Zo0l4.
Yes CINo

 

 

 

GROUND THREE:

 

(b) Did you present Ground Three in all appeals that were available to you?
Yes ONo

 

 

Page 7 of 9
Case 1:20-cv-12177-LTS Document1 Filed 12/07/20 Page 7 of 8

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR:

 

 

 

 

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?

Yes ONo
14, If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not:

 

 

Request for Relief

15. State exactly what you want the court todo: | want dhe. Court fo grant Prospective
Tehes, Compelling the Lawrence Distmet Couct to enter Aan order
dismissing the “two outstanding Complaints against me Pending ON _
ys docket — Case nos, \SISCROO3I4V7 and 1BISCR00027S4. The Cours |

has jurisdiction to do so under Section S of the \nterstate Agreement
on Derainers Act.

 

 

 

 

 

 

 

 

 

 

Page 8 of 9
Case 1:20-cv-12177-LTS Document1 Filed 12/07/20 Page 8 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

\V {25/2020 a . ee

I declare under penalty of perjury that I am the petitioner, | have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis

for prosecution for perjury.

Date: | | } 29/2020 Aba beggye : - as

C7 e mma Petitioner

Signature of Attorney or other authorized person, if any

Page 9 of 9
